Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A call was placed to applicant’s representative, Cindy Troutt on December 23rd, 2021 and then again on December 28th, 2021 informing the agent that withdrawn claims need to be canceled for allowance. Due to Restriction set forth April 12, 2021, species are independent and distinct.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  Please cancel withdrawn claims 7-17.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a driving circuit that includes a switching element and to which a winding of a motor attached to the motor control device is connected; 
a generator configured to generate a pulse-width modulation (PWM) signal that controls an on operation and an off operation of each of the plurality of switching element, the PWM signal including a signal at a first level as one of a high level and a low level, and a signal at a second level as the other of the high level and the low level; 
a detector configured to detect a driving current flowing through the winding;
a phase determiner configured to determine a rotational phase of a rotor of the motor; and 
a controller including a first mode in which a predetermined voltage based on the PWM signal of which a duty ratio is set to a predetermined value is applied to the winding and a second mode in which 
wherein the controller is configured to set the determine an inductance value as a control value corresponding to the motor attached to the motor control device based on both a local maximum value and a local minimum value of the driving current detected by the detector in the first mode,
wherein, in the second mode, the phase determiner determines the rotational phase based on both the driving current detected by the detector in the second mode and the control value determined by the controller.
Claims 1, 3-6, 18 and 19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846